Citation Nr: 1020996	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-05 868	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected sleep apnea.

2.  Entitlement to an initial evaluation in excess of 60 
percent prior to February 25, 2003 and in excess of 10 
percent beginning February 25, 2003 for service-connected 
reactive airway disease with bronchitis.

3.  Entitlement to an initial compensable evaluation for 
service-connected bilateral pes planus with plantar fasciitis 
(bilateral pes planus) prior to September 11, 2008.

4.  Entitlement to an initial compensable evaluation for 
service-connected bilateral pes planus beginning September 
11, 2008.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from January 1982 to 
January 2002.   

In May 2007, the Board of Veterans' Appeals (Board) granted 
separate initial 10 percent ratings for instability of the 
right knee and the left knee, denied initial evaluations in 
excess of 10 percent for lumbar spine disability and for 
patellofemoral pain syndrome of the right and left knee, and 
denied an initial compensable evaluation for GERD.  The Board 
remanded the issues of service connection for right and left 
wrist disorders and the issues of an initial evaluation in 
excess of 60 percent for reactive airway disease with 
bronchitis and sleep apnea, to include a separate evaluation 
for sleep apnea, and an initial compensable evaluation for a 
bilateral foot disability to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama for 
additional development.  

A July 2007 rating decision granted service connection for 
ligamentous instability of the right knee and for ligamentous 
instability of the left knee, each of which was assigned a 10 
percent rating effective February 1, 2002.  An August 2009 
rating decision granted service connection for sleep apnea 
and assigned a rating of 50 percent effective February 25, 
2003; the service-connected reactive airway disease with 
bronchitis was assigned a 10 percent evaluation effective 
February 25, 2003.  As this change did not result in a 
reduction in the overall rating for respiratory disability, 
it is not subject to the requirements of 38 C.F.R. § 3.105(e) 
(2009).  

The August 2009 rating decision also granted service 
connection for carpal tunnel syndrome on each side, with 
separate noncompensable evaluations assigned effective 
February 1, 2002.  This is a complete grant of benefits for 
service connection for right and left wrist disorders.  As 
the ratings assigned for sleep apnea and reactive airway 
disease are not the maximum available, these issues are still 
part of the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).


FINDINGS OF FACT

1.  The evidence does not show sleep apnea manifested by 
chronic respiratory failure with carbon dioxide retention or 
cor polmonale or the need for a tracheostomy.

2.  Prior to February 25, 2003, the evidence does not show 
pulmonary function tests (PFT) with forced expiratory volume 
at one second (FEV-1) less than 40 percent predicted, or FEV-
1/forced vital capacity (FVC) less than 40 percent, or more 
than one attack per week with episodes of respiratory 
failure, or the need for daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.

3.  The evidence beginning February 25, 2003 does not show 
FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy, or the need for inhalational anti-inflammatory 
medication.   

4.  The evidence prior to September 11, 2008 does not show 
more than mild pes planus.

5.  The disability picture for pes planus more nearly 
approximates moderate pes planus beginning September 11, 
2008.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for sleep apnea have not been shown.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.100, Diagnostic Code 6847 (2009).

2.  The criteria for an initial evaluation in excess of 60 
percent prior to February 25, 2003 and in excess of 10 
percent beginning February 25, 2003 for reactive airway 
disease with bronchitis have not been shown.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6602 (2009).

3.  The criteria for an initial compensable evaluation for 
pes planus prior to September 11, 2008 have not been shown.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 5276 
(2008).

4.  The criteria for an initial evaluation of 10 percent for 
pes planus have been shown beginning September 11, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 5276 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to 
the Veteran was not sent in this case until later in the 
claims process.  However, VA may proceed with adjudication of 
a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial 
to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.  

A letter was sent to the Veteran in November 2003 that 
informed him of the requirements needed to establish 
entitlement to an increased evaluation, and a relevant 
Statement of the Case was issued in January 2004.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations in September 2008 and July 2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analyses of the Claims

Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


Sleep Apnea

As noted above, an August 2009 rating decision granted 
service connection for sleep apnea and assigned a rating of 
50 percent under Diagnostic Code 6847, effective February 25, 
2003, which is the date that the Veteran began using a 
continuous positive airway pressure (CPAP) machine.

Disability due to obstructive sleep apnea is rated under a 
general set of criteria applicable to respiratory system 
found at 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the 
criteria found at Diagnostic Code 6847, a noncompensable 
rating is warranted for asymptomatic but documented sleep 
disorder breathing.  A 30 percent disability rating is 
warranted for persistent day-time hypersomnolence.  A 50 
percent disability rating is warranted when the disability 
requires the use of a breathing assistance device such as a 
CPAP machine.  A total, 100 percent, disability rating is 
warranted for chronic respiratory failure with carbon dioxide 
retention or cor polmonale, or requires the use of a 
tracheostomy.  Id.

The evidence reveals that the Veteran began using a CPAP 
machine on February 25, 2003.  It was reported on evaluation 
in July 2009 that there was no history of respiratory failure 
or respiratory abnormality.  Chest expansion was normal.  
Chest X-rays revealed a mildly enlarged cardiac silhouette.  
It was reported that the Veteran was working full time and 
had lost approximately 3 weeks from work over the previous 
year due to asthma and orthopedic symptoms.

Under the provisions of Diagnostic Code 6847, a 50 percent 
disability rating is warranted for sleep apnea that requires 
use of a breathing assistance device such as a CPAP machine.  
The highest rating of 100 percent is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or where a tracheostomy (tracheotomy) is required.  
38 C.F.R. § 4.104.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating of 
100 percent for his sleep apnea.  The evidence of record does 
not establish, and the Veteran does not assert, that he has 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or that a tracheostomy (tracheotomy) is 
required.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran 
is specifically service connected for sleep apnea, there is 
no other potentially applicable diagnostic code.  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

There is no evidence of record showing the Veteran's sleep 
apnea has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
schedular disability rating.  In fact, the Veteran is working 
full time.  There is also no indication that the disability 
has necessitated frequent periods of hospitalization during 
the pendency of this appeal.  Consequently, the criteria for 
referral of this issue for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an initial 
evaluation in excess of 50 percent for service-connected 
sleep apnea, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Reactive Airway Disease

The Veteran was originally granted service connection for 
reactive airway disease with bronchitis by rating decision 
dated in February 2002 assigned a 30 percent rating, 
effective February 1, 2002, under Diagnostic Code 6602.  The 
Veteran timely appealed.  A 60 percent rating was assigned 
for reactive airway disease with bronchitis and sleep apnea 
by rating decision in March 2004, effective February 1, 2002  
An August 2009 rating decision granted a separate 50 percent 
rating for sleep apnea and a 10 percent rating for reactive 
airway disease with bronchitis, each of which was effective 
February 25, 2003.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
rating is warranted for Forced Expiratory Volume at one 
second (FEV-1) of 71- to 80-percent predicted; or, FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for FEV-1 of 40- 55-percent predicted; or, FEV- 
1/FVC of 40 to 55 percent; or, at least monthly visits to a 
physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
disability rating is warranted for an FEV- 1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Code 6602 (2009).  

Post-bronchodilator studies are required when PFT's are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFT's are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  38 C.F.R. § 4.96(d)(4) (2009).  When 
evaluating based on PFT's, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.  38 C.F.R. 
§ 4.96(d)(5) (2009).

A fee basis evaluation in October 2001 reveals normal 
inspiration and expiration without rales or rhonchi.  There 
was wheezing in all lung fields.  A chest X-ray did not 
reveal any acute or chronic cardiopulmonary disease.  The 
diagnoses were reactive airway disease, on multiple 
medications, active.  

Sleep study reports dated from February to April 2003 reveal 
complaints of asthma, shortness of breath, and wheezing; the 
Veteran denied bronchitis and emphysema.  

It was reported on VA examination in September 2008, which 
included review of the claims files, that the Veteran's lungs 
were clear to auscultation and percussion, with slightly 
diminished air movement and slightly diminished inferior 
excursion likely secondary to obesity.  There was no 
wheezing, rales, or rhonchi.  The pertinent diagnosis was 
asthma/reactive airway disease.

According to VA respiratory evaluation in July 2009, which 
also included review of the claims files, the Veteran 
complained of weekly wheezing dependent on weather and 
pollen; symptoms were also exercise induced.  He did not have 
dyspnea.  He was taken Azmacort and Proventil medications as 
needed and using a bronchodilator.  He was working full time.  
There was no history of respiratory failure.  PFT revealed 
pre-bronchodilator FEV-1 of 72 percent of predicted and post-
bronchodilator FEV-1 of 77 percent of predicted; pre-
bronchodilator FEV-1/FVC was 82 percent and post-
bronchodilator FEV-1/FVC was 81 percent.  Interpretation of 
PFT results were of no airway obstruction defect; lung 
volumes consistent with moderate restrictive disease; and 
diffusing capacity for carbon monoxide mildly reduced.  There 
was no significant improvement after using a bronchodilator.  

However, it was reported that the absence of an acute 
response to aerosolized bronchodilator does not necessarily 
mean that the Veteran would not respond to a clinical trail 
of aerosolized or oral bronchodilators.  The Veteran's asthma 
was reported to have no significant effect on his occupation 
and was noted to have  had a mild affect on his chores and 
exercise.

As there are no PFT results prior to February 25, 2003, the 
evidence does not show FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent.  Additionally, there is 
no evidence prior to February 25, 2003 of respiratory 
disability involving more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Consequently, an evaluation 
in excess of 60 percent is not warranted prior to February 
25, 2003.

Because the only PFT results on file, from examination in 
July 2009, show FEV-1 of at least 72 percent and FEV-1/FVC of 
at least 81 percent, a rating in excess of 10 percent is not 
warranted since February 25, 2003 under Diagnostic Code 6602 
based on PFT results.  An evaluation in excess of 10 percent 
is also not warranted since February 25, 2003 because the 
evidence does not show daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  Rather, the Veteran was taking Azmacort and 
Proventil as needed, and it has been noted that there was no 
significant improvement from his bronchodilator.  The 
examiner noted that the Veteran was not currently taking oral 
bronchodilators.

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi, 
above.  However, as the Veteran was diagnosed with 
asthma/reactive airway disease in September 2008, Diagnostic 
Code 6602, for bronchial asthma, is the appropriate code 
under which to rate the disability.  It was noted on 
examination in July 2009 that he did not have obstructive 
disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 6600, 6601, 
6603, 6604 (2009).

Finally, there is no evidence of record showing the Veteran's 
airway disease has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
schedular disability rating and no basis to refer this matter 
for extraschedular evaluation.  As noted above, the Veteran 
is working full time.  There is also no indication that the 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Pes Planus

Service connection for bilateral pes planus was granted by 
rating decision in February 2002, and a noncompensable rating 
was granted effective February 1, 2002.  The Veteran timely 
appealed.  The Veteran's pes planus is currently evaluated 
using criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot 
or pes planus.  Mild flatfoot with symptoms relieved by 
built-up shoe or arch support is rated as noncompensably (0 
percent) disabling.  Moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
atendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

On fee basis evaluation of the feet in October 2001, the 
Veteran complained of daily foot pain.  Examination revealed 
bilateral pes planus with tenderness of the plantar surface 
of each foot and tenderness of the metacarpals.  X-rays of 
the feet were within normal limits.  The diagnosis was 
bilateral foot pain secondary to plantar fasciitis and pes 
planus.

The Veteran complained on VA evaluation in September 2008, 
which included review of the claims file, of bilateral foot 
pain with heel soreness in the morning and evening.  He used 
padded shoes.  He was able to walk gingerly on athletic shoes 
with no assistive device; he was able to take a few steps on 
his toes and on his heels.  His arches ached constantly.  His 
foot pain was improved by Motrin and by getting off of his 
feet.  He did not use crutches or a brace.  He did not do 
sports or other activities because of foot pain.  He was able 
to walk more than a quarter of a mile, but he did so with 
increased foot pain.  

On physical examination in September 2008, the Veteran's 
medial arches were flattened.  Sensation was intact in each 
foot.  Bilateral dorsalis pedis pulses were 2+.  There were 
no calluses or abrasions.  There was discomfort on palpation 
of the heels, arches, and balls of the feet.  Dorsiflexion of 
the ankles was from 0 to 15 degrees; plantar flexion was from 
0 to 25 degrees on the right and from 0 to 45 degrees on the 
left.  There was no increase in weakness, instability, or 
pain on repetition for either foot.  The diagnoses were 
plantar fasciitis of the feet with mild functional loss due 
to heel pain and bilateral pes planus with moderate 
functional loss due to pain in the arch and balls of the 
feet.

Based on the above evidence, the Board finds that the 
Veteran's bilateral pes planus more nearly approximate the 
criteria for an initial evaluation of 10 percent under 
Diagnostic Code 5276 beginning September 11, 2008, the date 
of VA examination.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  This examination not only includes complaints of 
constant bilateral foot pain that affected the Veteran's 
ability to walk, but also reveals some loss of ankle motion 
and includes a diagnosis of moderate functional loss due to 
pes planus.  38 C.F.R. §§ 4.7, 4.21 (2009).  An evaluation in 
excess of 10 percent is not warranted at any time during the 
appeal period because the medical evidence does not show 
severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.     



The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi, 
above.  However, the Veteran is only in receipt of service 
connection for pes planus, and Diagnostic Code 5276 is the 
appropriate code under which to rate the disability.  He does 
not have claw foot, 
(pes cavus), malunion of the tarsal or metatarsal bones, or a 
service-related foot injury, which are the only other foot 
disabilities that provide a rating in excess of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5278, 5283, 5284 
(2009).

Finally, there is no evidence of record showing the Veteran's 
pes planus has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
schedular disability rating.  There is no evidence that the 
functional loss from pes planus has been more than moderate.  
There is also no indication that the disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Consequently, the RO's decision not 
to refer this issue for extraschedular consideration was 
correct.

The preponderance of the evidence is against the Veteran's 
claim for an initial compensable evaluation for service-
connected pes planus prior to September 11, 2008.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 50 percent for service-
connected sleep apnea is denied.

An initial evaluation in excess of 60 percent prior to 
February 25, 2003 and in excess of 10 percent beginning 
February 25, 2003 for service-connected reactive airway 
disease with bronchitis is denied.

An initial compensable evaluation for service-connected 
bilateral pes planus prior to September 11, 2008 is denied.

An initial evaluation of 10 percent for service-connected 
bilateral pes planus beginning September 11, 2008 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


